Title: To Thomas Jefferson from James Madison, 15 August 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            
                        
                        The Post not arriving yesterday morning till between 7 & 8 OC. it was impossible for me to comply
                            with your request as to the letters to Govr. C. and Genl. D. even so far as to peruse and consider them without risking a
                            breach in the chain of rides. The letters therefore await the downward mail of this morning. The only remark I have to
                            make on that to Govr. C. is that in commenting on the rule of expounding laws and on the means implied by the end
                            contemplated, rather more latitude results from the strain of your expressions than I should my self have assumed. Still I
                            do not think it proper to detain the letter on that consideration, inasmuch as I could not well suggest any particular
                            changes of expression that would answer the purpose, and I am not sure that I could offer any general substitute that
                            might not be liable equally to objections. Criticism appeared also the less to be indulged, as the general principles on
                            which your observations turn are clearly sound, and no inconveniency likely to arise from your deductions even if these
                            should be a little too broad.
                        I inclose a letter from a Mr. Detorest, on the subject of a Consul at Mogadore. I know not who he is, but he
                            writes like a well informed sensible man. It is probable he aspires to the appointment himself. I believe there is weight
                            in his remarks, and that if a trade is to go on at that port, either a Consul, or an Agent of Simpson will be useful
                            there.
                        I have written to the Office of State for a precise account of the obstruction complained of by Foronda. With
                            respect to his remonstrance as to Miranda it is a question whether it be worth while at this moment to bring into view the
                            history of Spanish manoeuvres in the Western Country, or a very stunning answer might be given
                        This moment the rider for Monticello is returned from his unsuccessful attempt to get there. Having been
                            misled from the route I prescribed on S. side of the Mountain, to the North route, he has been stopped at Blue run, &
                            has wasted his time in misjudged efforts to get forwards.
                        I have thought it best to take out the letters for you, which will be put into the mail momently expected
                            from Fredg. and let him go downward as he wd. have done, if no disappointment had happened
                    